Title: To Thomas Jefferson from J. Phillipe Reibelt, 1 September 1808
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     N. Orleans le 1er Sept. 1808.
                  
                  Vous avez—Mon Protecteur!—encore une place a donner ici, qui me conviendroit, parcequ’elle me dispenseroit de la dure necessitè, de retourner aux Monarchies en Europe—ç’est çelle de Recevoir—du produit de la Vente des terres du Congres dans le District orient. de çe territoire— Accordez moi, si Vous n’avez pas un autre plan, et pour fixer mon Sort aussi vite que possible, la Graçe, de me la Conferer et expedier la Comission de Suite, a Condition, que, s’il y a du Salaire fixe, je n’en touche point avant que les fonctions commençent— Je dois me flatter, que Mess. Forfier, le pere, et le fils—que Vous Connaissez—qui trouvent ma situation cruelle—se chargeront de la Caution necessaire.
                  Agreez les homages de la plus sincere Veneration.
                  
                     Reibelt.
                  
                  
                     Je prefererois cependant une Mission Secrete au Mexique si elle pouvoit avoir lieu.
                     Je considere notre Cause sur çe Continent seè p. toujours, par l’evenement en Espagne.
                  
               